Citation Nr: 0700571	
Decision Date: 01/09/07    Archive Date: 01/17/07

DOCKET NO.  05-12 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
May 1981 to May 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 2004 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

In December 2005, the veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is of record.  At the hearing, the veteran submitted 
additional evidence and waived the right to have the evidence 
initially reviewed by the RO.  38 C.F.R. § 20.1304.


FINDING OF FACT

A low back disability, degenerative disc disease of the 
lumbosacral spine, is not affirmatively shown to have had 
onset during service, and current degenerative disc disease 
of the lumbosacral spine, first diagnosed after service, is 
unrelated to a disease or injury of service origin or an 
event during service. 


CONCLUSION OF LAW

A low back disability, degenerative disc disease of the 
lumbosacral spine, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002 & Supp. 
20056; 38 C.F.R. § 3.303 (2006).




Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter, 
dated in March 2004.  In the notice, the veteran was informed 
of the type of evidence needed to substantiate the claim of 
service connection for a back condition, namely, evidence of 
an injury or disease or event, causing an injury or disease, 
during service; evidence of current disability; and evidence 
of a relationship between the current disability and the 
injury or disease or event, causing an injury or disease, 
during service.  The veteran was also informed that VA would 
obtain service records, VA records, and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records, or with his authorization VA would obtain any such 
records on his behalf.  He was also asked to submit evidence, 
which would include that in his possession, in support of his 
claim.  He was also notified of the general provision for the 
effective date of the claim, that is, the date of receipt of 
the claim.

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable).

To the extent that the VCAA notice did not include the degree 
of disability assignable, since the Board is denying the 
claim, no disability rating will be assigned, so there can be 
no possibility of any prejudice to the veteran with respect 
to any such defect in the VCAA notice required under Dingess 
at 19 Vet. App. 473.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  As the veteran has not identified 
any additional evidence pertinent to his claim, not already 
of record, and as there are no additional records to obtain, 
the Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.

The duty to assist includes providing a medical examination 
when such is necessary to make a decision on the claim.  As 
to the duty to provide a VA examination, addressing the issue 
of service connection, in the absence of findings 
attributable to a back condition during service or for many 
years thereafter, or a competent medical evidence that 
etiologically links the veteran's current diagnosis to 
service, such an examination is not required under 38 C.F.R. 
§ 3.159(c)(4)(A).   




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records, including the reports of 
induction and separation examinations, do not contain a 
complaint, history, or finding of a low back abnormality. 

After service, VA records disclose that in November 2002 
there was two year history of low back pain.  In 2004 and 
2005, the veteran complained of low back pain.  History 
included a lot of heavy lifting during service. 

Private medical records disclose that in January 2004 the 
veteran presented with back pain.  History included an injury 
that occurred 5 or 6 years earlier and a history of heavy 
lifting years previously.  The assessment was back pain.  

In January 2005, an MRI revealed degenerative disc disease of 
the lumbosacral spine. 

In a statement, dated in September 2005, B.A., MD, stated 
that the heavy lifting the veteran did in service could have 
contributed to his worsening back pain.  

In December 2005, the veteran testified that he had back pain 
prior to being inducted into active duty and the pain was 
aggravated therein.  He stated that as a cargo specialist his 
duties required him to lift heavy items weighing anywhere 
from 50 to 100 pounds.  The veteran stated that he took over-
the-counter medicine for his back pain until approximately 
six or seven years prior to the date of the hearing.

Principles of Service Connection

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Stated succinctly, for service connection to be awarded, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet.App. 247, 
253 (1999). 

Analysis 

A low back abnormality was not shown to have had onset or 
have been aggravated during service as the service medical 
records, to include the induction and separation examination 
reports, contain no documentation of any low back abnormality 
during service.  

While the veteran has provided a history and testified that 
his lower back problems began prior to or in service, where 
as here, the chronicity of a back condition in service is not 
adequately supported by the combination of manifestations 
sufficient to identify a back disability and sufficient 
observation to establish a chronic back condition during 
service, then continuity of symptomatology after service is 
required to support the claim.  38 C.F.R. § 3.303(b). 

After service, lower back pain was first documented in 2002, 
eighteen years after service.  The absence of documented 
complaints of back problems from 1984 to 2002 weighs against 
continuity of symptomatology.  38 C.F.R. § 3.303(b); Maxon 


v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints.). 

To the extent that Dr. B.A. supported the veteran's 
contention that his current back problems could be related to 
heavy lifting done while on active duty, a medical opinion 
expressed in the term of "could ", the equivalent of "may", 
also implies that it "could not" be possible" and it is to 
speculative to establish a nexus between the current low back 
disability and any injury during service, which has not been 
factually established by the evidence of record.  Obert v. 
Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed 
in terms of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  For this reason, 
the Board rejects the medical opinion of Dr. B.A. as 
favorable evidence. 

To the extent that the veteran's statements and testimony 
that his back problems are related to heavy lifting done 
while performing his duties during service, where as here, 
the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required to 
support the claim.  The veteran as a lay person is not 
competent to offer a medical diagnosis or opinion and 
consequently the statements and testimony do not constitute 
medical evidence.  Grottveit v. Brown, 5 Vet.App. 91, 93 
(1993).

The Board concludes for the above reasons that the 
preponderance of the evidence is against the claim of service 
connection for a low back disability and the benefit-of-the-
doubt standard of proof does not apply.  38 U.S.C.A. § 
5107(b).

ORDER

Service connection for a low back disability, degenerative 
disc disease of the lumbosacral spine, is denied.

____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


